11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
Saabs Construction Company
            Appellant
Vs.                  No. 11-03-00331-CV --  Appeal from Harris County
J. E. Dunn of Texas, Inc. f/k/a C. E. Ward Constructors, Inc.
            Appellee
 
            Timothy Brown and Sharron Brown originally sued J. E. Dunn of Texas, Inc. f/k/a C. E.
Ward Constructors, Inc. and Frederick Scaffold & Equipment, Inc. to recover damages for injuries
Timothy suffered as the result of an on-the-job accident.  Dunn filed a third party petition against
Saabs Construction Company as a subcontractor.  Dunn filed a motion for summary judgment
against Saabs.  The trial court granted the motion, and Saabs perfected this appeal.  We dismiss.
            In reviewing the clerk’s record before this court, the trial court’s August 22, 2003, order does
not appear to be a final, appealable order.  The claims of the Browns against Dunn and against
Frederick have neither been severed nor otherwise disposed of.  
            Therefore, the appeal is dismissed for want of jurisdiction.
 
                                                                                                PER CURIAM
 
May 26, 2005
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.